        Case 1:18-cv-01753-CCC Document 31-1 Filed 04/12/19 Page 1 of 2




                                            EXHIBIT A




                                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION




                      POSTED PURSUANT TO A CONSENT DECREE

This Notice is being posted pursuant to a federal court order voluntarily resolving a lawsuit brought
by the United States Equal Employment Opportunity Commission (EEOC) against Fastenal
Corporation. In that lawsuit, called EEOC v. Fastenal Company, Civil Action No. 1:18-cv-01753,
the EEOC alleged that Fastenal violated the Equal Pay Act (EPA) and Title VII of the Civil Rights
Act of 1964, as amended (Title VII), 42 U.S.C. §2000e, et seq. Fastenal denies the allegations
made in the lawsuit.

Discrimination because of sex includes paying an employee different wages based on his or her
sex. The EPA requires that men and women in the same workplace be given equal pay for equal
work. The jobs need not be identical, but they must be substantially equal.

Title VII prohibits discrimination against employees and applicants on the basis of sex. Title VII
also prohibits an employer from retaliating, coercing, intimidating, threatening, or interfering with
any individual in the exercise or enjoyment of any right granted and protected by Title VII.
Fastenal will comply with such federal laws in all respects.

The EEOC is a federal agency which investigates charges of unlawful employment discrimination
and brings lawsuits in federal court to enforce the EPA and Title VII. An employee has the right
to report allegations of employment discrimination to the EEOC. An employee may contact their
local EEOC field office for the purpose of filing a charge of employment discrimination. To locate
the nearest field office, contact:

                        U.S. Equal Employment Opportunity Commission
                                   Philadelphia District Office
                                 801 Market Street, Suite 1300
                                 Philadelphia, PA 19107-3127
                                       TEL: 215-440-2601
                                         800-669-4000
                                     PDOContact@eeoc.gov
                                         www.eeoc.gov
        Case 1:18-cv-01753-CCC Document 31-1 Filed 04/12/19 Page 2 of 2




This Notice must remain posted for at least two (2) years from the date below and must not be
altered, defaced, or covered by any other material.




Dated: ___________                 _______________________________
                                   Thomas Ledgerwood, Regional Vice President
                                   Fastenal Company
